J-S13010-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

MONTICE LAMONT HARRIS

                            Appellant                   No. 353 WDA 2015


            Appeal from the Judgment of Sentence January 28, 2015
                  In the Court of Common Pleas of Erie County
              Criminal Division at No(s): CP-25-MD-0000047-2015


BEFORE: LAZARUS, J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY LAZARUS, J.:                          FILED FEBRUARY 10, 2016

        Montice Lamont Harris appeals from the judgment of sentence,

entered by the Court of Common Pleas of Erie County, after he was found

guilty of indirect criminal contempt for violating a protection from abuse

(PFA) order. Harris’ counsel also seeks to withdraw pursuant to the dictates

of Anders v. California, 386 U.S. 738 (1967), Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009), and Commonwealth v. McClendon,

434 A.2d 1185 (Pa. 1981).            Upon review, we grant counsel’s petition to

withdraw and affirm Harris’ judgment of sentence.

        The trial court stated the facts of this matter as follows:

        On November 13, 2014, following a hearing, a Final Protection
        From Abuse (PFA) Order was entered against [Harris]. Pursuant
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S13010-16


      to the Final PFA Order, [Harris] was evicted from the residence
      of the victim, Mildred Bumpers, in Erie, Pennsylvania; [Harris]
      was prohibited from having any contact with Bumpers; and
      [Harris] was prohibited from possessing, transferring or
      acquiring any firearms for the duration of the Order. . . . The PFA
      Order expires November 13, 2017.

      On January 22, 2014, a City of Erie Police Officer filed an Indirect
      Criminal Complaint on behalf of Bumpers, alleging [Harris]
      violated the PFA Order by going to Bumpers’ residence on
      January 16, 2015, and ringing Bumpers’ doorbell multiple times.
      In another Criminal Complaint attached to the Complaint
      referencing the incident of January 16, 2015, an officer alleged
      [Harris] verbally threatened Bumpers on January 11, 2015, at
      her residence.

      A hearing was held on the Indirect Criminal Complaint on
      January 28, 2015. At the ICC hearing, [Harris’] Erie County
      Adult Probation Officer testified [Harris] was currently on
      probation for Possession of a Firearm.        [Harris] had been
      incarcerated for 12 days as of the ICC hearing.           At the
      conclusion of the ICC hearing, the [c]ourt determined [Harris]
      committed Indirect Criminal Contempt for violation of the PFA
      Order. The [c]ourt sentenced [Harris] to 12 days to six months
      of incarceration, with 12 days[’] credit for time served. The
      [c]ourt also directed [Harris] to complete the Batterer’s
      Treatment program.      The [c]ourt paroled [Harris] effective
      January 28, 2015, and directed his release from the Erie County
      Prison under the supervision of the adult probation department.

Trial Court Opinion, 6/23/15, at 1-2 (citations and footnote omitted).

      Harris filed a timely notice of appeal and court-ordered concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Harris raises the following issue for our review:

      Whether the evidence was sufficient to find [Harris] guilty of
      indirect criminal contempt when the evidence and testimony
      presented was based on hearsay.

Brief for Appellant, at 3.




                                     -2-
J-S13010-16



      Counsel has a filed a petition to withdraw pursuant to Anders,

McClendon, and Santiago.        “When faced with a purported Anders brief,

this Court may not review the merits of the underlying issues without first

passing on the request to withdraw.” Commonwealth v. Rojas, 847 A.2d

638, 639 (Pa. Super. 2005). Based upon Anders and McClendon, counsel

seeking to withdraw must:      (1) petition the court for leave to withdraw,

certifying that after a thorough review of the record, counsel has concluded

the issues to be raised are wholly frivolous; (2) file a brief referring to

anything in the record that might arguably support an appeal; and (3)

furnish a copy of the brief to the appellant and advise him of his right to

obtain new counsel or file a pro se brief raising any additional points that the

appellant deems worthy of review.      Commonwealth v. Hernandez, 783

A.2d 784, 786 (Pa. Super. 2001). Additionally, in Santiago, our Supreme

Court held that counsel must state the reasons for concluding the client’s

appeal is frivolous. Santiago, 978 A.2d at 361.

      Instantly, counsel’s petition to withdraw states that she has examined

the record and has concluded that the appeal is wholly frivolous. Counsel

has also filed a brief in which she repeats the assertion that there are no

non-frivolous issues to be raised and indicates the reasons for concluding the

appeal is frivolous. Counsel has notified Harris of the request to withdraw

and has provided Harris with a copy of the brief and a letter explaining

Harris’ right to proceed pro se or with privately retained counsel regarding

any other issues he believes might have merit.       Accordingly, we find that

                                     -3-
J-S13010-16



counsel has substantially complied with the procedural requirements for

withdrawal.

      Once counsel has satisfied the above requirements, this Court

conducts its own review of the proceedings and renders an independent

judgment      as   to   whether     the   appeal   is,   in   fact,    wholly     frivolous.

Commonwealth v. Wright, 846 A.2d 730, 736 (Pa. Super. 2004).

      Harris asserts that the evidence was insufficient to find him guilty of

indirect criminal contempt of the final PFA order entered against him.

      As a general matter, our standard of review of sufficiency claims
      requires that we evaluate the record in the light most favorable
      to the verdict winner giving the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence. Evidence
      will be deemed sufficient to support the verdict when it
      establishes each material element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

Commonwealth v. Lynch, 72 A.3d 706, 707-08 (Pa. Super. 2013)

(internal citations and quotation marks omitted).

      To   establish     indirect   criminal    contempt      of   a   PFA      order,   the

Commonwealth must show: “(1) the [o]rder was sufficiently definite, clear,

and specific to the contemnor as to leave no doubt of the conduct

prohibited; (2) the contemnor had notice of the [o]rder; (3) the act

constituting the violation must have been volitional; and (4) the contemnor




                                          -4-
J-S13010-16



must have acted with wrongful intent.”    Commonwealth v. Brumbaugh,

932 A.2d 108, 110 (Pa. Super. 2007).

      Instantly, the final PFA order evicted Harris from the residence and

clearly stated that Harris was not to have any contact with the victim. Harris

was present when the evidence was presented at the PFA hearing and when

the order was issued.     The victim testified that Harris repeatedly made

telephone calls and sent text messages to her.     He came to her residence

and used threatening language toward her.       On a separate occasion, she

testified that he came to her residence and rang her doorbell. No evidence

was presented to show that these actions were not volitional, and they

demonstrate a clear intent to have contact with the victim.     Brumbaugh,

supra. Moreover, no hearsay was used to prove Harris’ violation of the final

PFA order.

      Based upon our review of the record and the transcript of the indirect

criminal contempt hearing, we find Harris’ claim to be meritless. Therefore,

we affirm the judgment of sentence and grant counsel’s petition to

withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.




                                    -5-
J-S13010-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/10/2016




                          -6-